Citation Nr: 0824554	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  03-01 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for cataract of the right 
eye.  



REPRESENTATION

Veteran represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1967 to February 1970.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in October 2000 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California. 

In December 2002, the veteran requested a hearing at the RO 
before a Veterans Law Judge.  He was notified in May 2007 of 
a hearing scheduled for June 2007, but he failed to appear 
for the hearing.  

In September 2007, the Board remanded the case to the RO for 
additional development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directive.  Stegall v. West, 11 Vet. App. 
268 (1998).  


FINDING OF FACT

A cataract of the right eye was first clinically manifest 
many years after service, and there is no competent medical 
evidence showing that the right eye cataract is related to 
disease or injury of service origin.  


CONCLUSION OF LAW

A cataract of the right eye is not due to disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2007).  



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters, 
dated in March 2004 and in March 2006.  The notice included 
the type of evidence needed to substantiate the claim of 
service connection for a right eye cataract, namely, evidence 
of an injury or disease or event, causing an injury or 
disease, during service; evidence of current disability; and 
evidence of a relationship between the current disability and 
the injury or disease or event, causing an injury or disease, 
during service.  The veteran was also informed that VA would 
obtain service records, VA records, and records from other 
Federal agencies, and that he could submit private medical 
records or authorize VA to obtain the records on his behalf.  
The notice included the provisions for the effective date of 
the claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of service 
connection claim).  

As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The timing error 
was cured by substantial content-complying VCAA notice and 
subsequent readjudication as evidenced by the supplemental 
statement of the case, dated in January 2008.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded the 
opportunity to testify at a personal hearing before a 
Veterans Law Judge in June 2007, but he failed to appear for 
the hearing.  The RO has obtained the service records and VA 
medical records.  The veteran has not identified any other 
pertinent records, such as private medical records, for the 
RO to obtain on his behalf.  

Further, VA has attempted to conduct necessary medical 
inquiry in an effort to substantiate the claim.  38 U.S.C.A.§ 
5103A(d).  The veteran was afforded a VA examination in April 
2000, but the examiner did not provide an opinion relative to 
etiology of the right eye condition, and the veteran was 
afforded a second VA examination in October 2007, 
specifically to evaluate the etiology of his right eye 
pathology, but the veteran did not appear for the 
examination.  The duty to assist a claimant is not a one-way 
street, and in this case the veteran has failed to cooperate 
to the full extent in the development of his claim.  Olsen v. 
Principi, 3 Vet. App. 480 (1992); Wood v. Derwinski, 1 Vet. 
App. 406 (1991).  

In a letter mailed to the veteran in October 2007, notifying 
him of the examination that was being scheduled in connection 
with his claim, the RO informed the veteran of the 
consequences for failing to appear for the examination or 
reexamination without good cause, to include possible denial 
of the claim.  In a supplemental statement of the case mailed 
to the veteran in January 2008, the RO notified the veteran 
that the information from the examination for which the 
veteran failed to appear was important to his claim.  The 
veteran has not responded to the supplemental statement of 
the case, and he has not indicated any reason for his failure 
to report to the VA examination.  In light of the foregoing, 
and in recognition of the fact that the present claim 
essentially arises out of an initial claim for compensation, 
the Board proceeds to review and decide the claim based on 
the evidence that is of record.  38 C.F.R. § 3.655.

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection, there must be (1) 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Factual Background 

The service personnel records show that the veteran served 
from February 1967 to February 1970, which included a tour of 
duty in the Republic of Vietnam from August 1967 to December 
1967.  His decorations and awards include the Combat 
Infantryman Badge and Purple Heart for shrapnel wounds to 
include the left eye, among other areas.  

The service treatment records do not show any complaint, 
finding, history, or treatment of a right eye problem.  The 
records do show that the veteran sustained an injury to his 
left eye in combat for which service connection has been 
established.  

After service, VA records show that at the time of a VA 
examination in February 1970 there was no complaint or 
finding relevant to the right eye.  His vision was 20/20, 
corrected, in the right eye.  During an Agent Orange 
examination in March 1981, examination of the eyes revealed 
no visual impairment.  In February 1986, the veteran was seen 
for consultation in removing a cyst of the right upper 
eyelid.  At the time of a VA examination in August 1996, it 
was noted that the veteran had noticed a decrease in visual 
acuity in April 1995, a few months after initiating Plaquenil 
treatment (which he had evidently been taking since 1994 for 
rheumatoid arthritis).  The relevant diagnoses were Plaquenil 
treatment and decreased visual acuity unjustified in the 
right eye, possibly secondary to a trace cataract (no 
Plaquenil maculopathy observed).  At the time of a VA 
examination in April 2000, the veteran complained that he had 
been experiencing some decreased vision that he described as 
"like a shadow" in the right eye with occasional floaters.  
The diagnosis was that a cataract was developing in the right 
eye, and the examiner remarked that the cataract was 
responsible for the complaints of vision loss and "seeing 
through a shadow".  VA records, dated in June 2000, show a 
diagnosis of decreased visual acuity in the right eye 
secondary to trauma/cataract changes.  

VA records, dated in 2000, show a diagnosis of right eye 
cataract.  In two different statements dated in November 
2000, a VA physician and a VA doctor of a optometry stated 
that the veteran's best corrected visual acuity in the right 
eye was 20/40 secondary to a cataract, and that the cataract 
was a progressive condition.  In January 2003, it was 
indicated that the veteran had traumatic cataracts that were 
worse in the right eye than the left eye.  In March 2004, a 
VA optometry resident stated that the veteran had a reported 
history of trauma to the eyes, and expressed the opinion that 
the cataracts "may have a possible correlation."  The 
veteran's best corrected visual acuity in the right eye was 
20/20.  

Analysis 

The veteran contends that his current right eye condition is 
related to his period of service, when he received a fragment 
wound to the left eye.  

The service treatment records, however, do not show any right 
eye injury or complaint of any right eye abnormality.  After 
service, the record is devoid of any reference to a right eye 
problem with the exception of an eyelid complaint for about 
25 years.  VA records beginning in the mid 1990s document 
vision problems in the right eye, which were eventually 
diagnosed as cataract.  

Although the evidence shows that the veteran is currently 
diagnosed with a right eye cataract, the disability was 
initially manifest many years after his discharge from 
service in February 1970.  Furthermore, there is no medical 
evidence relating the current right eye condition to the 
veteran's period of service to include the incident whereby 
he sustained injury to his left eye during combat.  

Although a VA resident suggested that the veteran's right eye 
cataract was possibly the result of trauma, presumably in 
service, the service treatment records clearly establish that 
the veteran sustained a shrapnel injury to the left eye, and 
there is no documented injury to the right eye during service 
at any time.  Furthermore, a medical possibility such as 
expressed by the VA resident is of little probative value as 
an opinion expressed in the term of possibility also implies 
that it may not be possible and it is too speculative to 
establish a nexus between the current right eye cataract and 
service.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (The term 
"possibility" also implies that it "may not be possible" and 
it is too speculative to establish a nexus.).  Accordingly, 
the Board places little probative weight on the VA resident's 
statement as to the cause of the veteran's right eye 
cataract.  

Also, the notation in January 2003 by VA that the veteran had 
a traumatic right eye cataract is not persuasive as there is 
no evidence of a right eye injury during service. 

On the basis of the service treatment records, a right eye 
cataract was not affirmatively shown to have been present 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
And as there is no competent evidence during service or since 
service that a right eye cataract as noted or observed during 
service, the principles of service connection pertaining to 
chronicity and continuity of symptomatology under 38 C.F.R. § 
3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 
495-96 (1997).

As for service connection based on the documentation of a 
right eye cataract after service under 38 C.F.R. § 3.303(d), 
although the veteran is competent to describe vision 
problems, a cataract is not a condition under case law where 
lay observation has been found to be competent to establish 
the presence of the disability and determination as to the 
diagnosis of the disability therefore is medical in nature, 
that is, not capable of lay observation.  Savage v. Gober, 10 
Vet. App. 488, 498 (1997) (On the question of whether the 
veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation). 

Where, as here, there is a question of a medical diagnosis, 
not capable of lay observation, competent medical evidence is 
required to substantiate the claim.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay person, 
the veteran is not qualified through education, training, and 
expertise to offer a medical diagnosis or an opinion on 
medical causation.  

For these reasons, the Board rejects the veteran's statements 
as competent evidence to substantiate that he has a current 
right eye cataract that had its onset in service.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board has considered the fact of the veteran's combat 
status under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f).  
Nevertheless, even a veteran of combat still must 
substantiate the claim with medical evidence of a current 
disability and a nexus to service, and the latter requirement 
of a medical nexus to service has not been satisfied in this 
case.  







As the Board may consider only independent medical evidence 
to support its findings as to a question involving a medical 
diagnosis or medical causation, which is not capable of lay 
observation, and as there is no favorable medical evidence to 
support the claim as articulated above, the preponderance of 
the evidence is against the claim and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).  


ORDER

Service connection for cataract of the right eye is denied.  


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


